DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kim US 10088041.
Claim 1.  Kim discloses a manual shift lever system comprising: a shift lever (100) which comprises a rod (110) and a stopper (150) formed on the rod; a shift lock unit (200) which limits a movement of the rod; and a control unit (“electronic control unit ECU”) which, when a speed of a vehicle is greater than a critical speed of a predetermined gear by comparing the speed of the vehicle with the critical speed, limits the movement of the rod in a shift direction of the predetermined gear by positioning the shift lock unit on a shift path of the predetermined gear (see written description), wherein the shift lock unit comprises: at least one shift lock cam part (200) comprising a main cam (one of 200a or 200b) which is engaged with the stopper of the shift lever during the operation thereof, a sub-cam (other of 200a or 200b) which is disposed adjacent to the 
Claim 2. The manual shift lever system of claim 1, wherein the sub-cam has a thickness (thickness at tip of sub-cam) smaller than that of the main cam (thickness at base of main cam).  
Claim 5. The manual shift lever system of claim 1, wherein the shift lock unit further comprises a sensor (250) which senses a position of the main cam, and wherein the sensor transmits information on the sensed position of the main cam to the control unit (see written description of “sensor”).  
Claim 6. The manual shift lever system of claim 1, wherein the shift lock unit further comprises a housing (housing of 210a, 210b) which seals the electromagnet.  
Claim 7. The manual shift lever system of claim 6, wherein the shift lock unit further comprises a fixing portion (any portion of the shaft fixed to another element or visa versa) for fixing the shaft.  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658